                              UNITED STATES DISCTRICT COURT
                              EASTERN DISTRICT OF WISCONSIN

ANTHONY DUANE ROBINSON,

                        Plaintiff,

          v.                                                           Case No. 19-CV-812

TERRELL WILLIAMS,

                        Defendant.


               DEFENDANT’S MOTION TO CONDUCT REMOTE DEPOSITION


          NOW COMES the Defendant, Terrell Williams, by his attorneys the Milwaukee County

Office of Corporation Counsel and Deputy Corporation Counsel Anne Berleman Kearney, and

seeks an order pursuant to Fed. R. Civ. P. 16(b), 30(a)(2)(B) and 30(b)(4) that permits the

Defendant to conduct Plaintiff’s deposition remotely:

          1.     On April 24, 2020, the Court issued a text only order granting Defendants’ Motion

to Extend discovery and dispositive motion deadlines. (ECF No. 48). The discovery deadline was

extended to July 28, 2020 and the deadline to file dispositive motions was extended to August 28,

2020. As part of this order, the court determined that it was premature for it to rule on Defendant’s

request for a remote deposition.

          2.     Plaintiff is currently incarcerated at Jackson Correctional Institution in Black River

Falls, Wisconsin.

          3.     Due to the global pandemic related to the Covid-19 virus, and the current

restrictions placed upon local and state government agencies, the Milwaukee County Office of

Corporation Counsel (“OCC”) has engaged in a practice of social distancing, among other

measures, as a means to protect ourselves, those in the community with whom we work, and the

public.


      Case 2:19-cv-00812-BHL-WED Filed 06/02/20 Page 1 of 2 Document 37
       4.      Consistent with that OCC practice and for additional personal health-related

reasons of undersigned counsel, undersigned counsel would like to depose Plaintiff remotely as

opposed to in-person and face-to-face.

       5.      Undersigned counsel’s office has contacted Jackson Correctional Institution and

asked whether a remote deposition in this case is possible. Jackson Correctional Institution staff

has responded that video depositions are currently available at their facility.

       6.      As a result, Defendant respectfully requests that the Court amend the scheduling

order in this case to permit depositions to be conducted remotely.

       7.      Rule 16(b) of the Federal Rules of Civil Procedure authorizes a district court to

control and expedite pretrial matters through via scheduling order. Should a party wish to amend

said order, the standard to do is “good cause.” See Fed. R. Civ. P. 16(b). For the reasons stated

above, Defendants submit that good cause exists here.

       8.      Further, Rule 30(b)(4) also permits the parties upon motion to the court to conduct

a deposition by remote means. In this case, undersigned counsel requests that the Defendant be

allowed to conduct the deposition of the Plaintiff by video-conference for the reasons stated above.

       Dated at Milwaukee, Wisconsin this 2nd day of June, 2020.

                                              MARGARET C. DAUN
                                              Milwaukee County Corporation Counsel

                                       BY:    s/ Anne Berleman Kearney
                                              ANNE BERLEMAN KEARNEY
                                              Deputy Corporation Counsel
                                              State Bar No. 1031085
                                              Attorney for Defendant, Terrell Williams
P.O. Mailing Address:
Milwaukee County Office of Corporation Counsel
901 North 9th Street, Room 303
Milwaukee, WI 53233
Telephone:    (414) 278-4300
Facsimile:    (414) 223-1249
Email: anne.kearney@milwaukeecountywi.gov


                                                  2

      Case 2:19-cv-00812-BHL-WED Filed 06/02/20 Page 2 of 2 Document 37
